DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8 – 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tronnes et al. (US 7,590,451).
	Regarding claim 1, Tronnes et al. discloses a neuromodulation adapter (circuitry inside housing 20, column 4, lines 15 – 29 see fig. 2) configured to provide an electrical coupling between an otherwise incompatible stimulation lead 14 and neurostimulator device 22, the neuromodulation adapter comprising: a proximal portion 24 including a plurality of electrical conductors 44 spaced apart at a first pitch spacing and configured to electrically engage with a corresponding plurality of electrical terminals (not shown, are inserted into feedthrough channels 57 of connector header 32) of a neurostimulator device; and a distal portion 25 including plurality of conductor elements 26 and an electrically active set screw 38, the plurality of conductor elements and electrically active set screw spaced apart at a second pitch spacing and configured to electrically engage with a corresponding plurality of electrical connectors of a stimulation lead, wherein the first pitch spacing is different from the second pitch spacing (fig. 5 - 7).

Regarding claim 6, Tronnes et al. discloses adapter comprising a flexible portion located between the proximal portion and the distal portion, configured to enable bending 19Attorney Docket No. 4944.384US02 Medtronic Ref. No. A0002659US03 of the neuromodulation adapter to aid in an ideal positioning of a neurostimulator device relative to a stimulation lead within a body of a patient (fig. 2).
Regarding claim 8, Tronnes et al. discloses a neuromodulation adapter 20 comprising: a housing defining a first cavity shaped and sized to receive at least a portion of an implantable neurostimulator device 22 therein, and second cavity shaped and sized to receive a proximal end portion 24 of a stimulation lead 14 , and a plurality of electrical conductors 44 configured to contact a plurality of electrical terminals (not shown, are inserted into feedthrough channels 57 of connector header 32) of an implantable neurostimulator device 22 received within the first cavity, the plurality of electrical conductors  in electrical communication with a corresponding plurality of connector elements configured to contact a plurality of electrical connectors 26 of a proximal end of a stimulation lead received within the second cavity, thereby enabling an electrically compatible connection between a previously implanted stimulation lead and a replacement implantable neurostimulator device (fig. 2 - 3).
Regarding claim 9, Tronnes et al. discloses the plurality of electrical conductors are electrically connected to the plurality of connector elements via a corresponding plurality of wires 98 routed within channels 57 defined by the housing (fig. 12).
Regarding claim 10, Tronnes et al. discloses an exterior of the housing has a round disc-like shape (fig. 2).

Regarding claim 12, Tronnes et al. discloses an exterior of the housing is shaped and sized to generally mimic the shape and size of a previously implanted implantable neurostimulator device (fig. 1, 2, 12).
Regarding claim 14, Tronnes et al. discloses a set screw 38 configured to enable a proximal end of a stimulation lead received within the second cavity to be secured in position relative to the housing (fig. 6, 7).
Regarding claim 15, Tronnes et al. discloses an exterior of the housing includes an aperture configured to expose at least a portion of a neurostimulator device received within the first cavity (fig. 2, 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tronnes et al. (US 7,590,451).
Regarding claim 4, Tronnes et al. discloses all the limitations except the first pitch spacing has a pitch of at least one of about 0.085 inches or about 2 mm.

It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, Tronnes et al. discloses all the limitations except the second pitch spacing has a pitch of about 0.170 inches.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement the second pitch spacing has a pitch of about 0.170 inches to provide essential condition for connection.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ.
Regarding claim 13, Tronnes et al. discloses the plurality of connector elements configured to contact the plurality of electrical connectors of a proximal end of a stimulation lead received within the second cavity.
However, Tronnes et al. does not disclose the plurality of connector elements and the plurality of electrical connectors are spaced apart from one another at a pitch of about 0.170 inches.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement the plurality of connector elements and the plurality of electrical connectors are spaced apart from one another at a pitch of about 0.170 inches to provide essential condition for connection.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ.



Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach “the proximal portion includes a datum reference configured to serve as a reference point for spacing of the plurality of electrical conductors relative to a corresponding plurality of electrical terminals of a neurostimulator device” as recited in claim 2.
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record discloses a neuromodulation adapter 20 configured to provide an electrical coupling between a stimulation lead 14 having a pitch spacing of about 0.170 inches (the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ) and neurostimulator device having a pitch spacing at least one of about 0.085 inches or about 2 mm (the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ), the neuromodulation adapter comprising: a proximal portion including a plurality of electrical conductors spaced apart at a first pitch spacing at least one of about 0.085 inches or about 2 mm and configured to electrically engage with a corresponding plurality of electrical terminals of a neurostimulator device, and a distal portion including plurality of conductor elements and an electrically active set screw, the plurality of output conductors and electrically active set screw spaced apart at a second pitch spacing of about 0.170 inches and configured to electrically engage with a corresponding plurality of electrical connectors of a stimulation lead, wherein the distal 
However, the prior art of record does not disclose the proximal portion further includes a datum reference configured to serve as a reference point for spacing of the plurality of electrical conductors relative to a corresponding plurality of electrical terminals of a neurostimulator device. Therefore claim 7 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
The applicant argues “Tronnes does not teach or suggest an "adapter," but rather is directed to a header component of an implantable neurostimulator device”.
The examiner points out that Tronnes discloses internal structure of housing 20 (column 4, lines 15 – 29 see fig. 2) presenting the circuitry inside housing that could be considered as adaptive element coupling lead to connector assembly.  The structure of Tronnes’s  IMD (fig. 2, 3, 6, 12) is similar to structure of implantable neurostimulator device of instant application (fig. 1, 2A, 6, 7) which reflected in rejection. The sufficient difference that overcomes rejections is allowable subject matter presented in claims 2 and 7.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831